Exhibit 10.48

 

EXELON CORPORATION

SENIOR MANAGEMENT

SEVERANCE PLAN

(As Amended Through September 1, 2004)

 



--------------------------------------------------------------------------------

 

EXELON CORPORATION

SENIOR MANAGEMENT SEVERANCE PLAN

(As Amended Through September 1, 2004)

 

1. PURPOSE OF THE PLAN

 

The Exelon Corporation Senior Management Severance Plan, as set forth herein
(the “Plan”), is effective as of September 1, 2004. The Plan was originally
amended and restated effective July 1, 2003 (the “Effective Date”), and is an
amendment and restatement of, and supersedes in its entirety, the Second Amended
and Restated Exelon Corporation Key Management Severance Plan. The Plan provides
severance benefits to eligible executives of Exelon Corporation (“Exelon”) and
its subsidiaries of which Exelon owns at least 50% of the outstanding voting
power that are participating employers in the Plan (Exelon and such subsidiaries
jointly and severally referred to as the “Company”) who submit a Notice of
Termination or who are notified of their termination of employment on or after
the Effective Date, and to provide additional protection in the event of a
Change in Control of Exelon or an Imminent Control Change of Exelon.

 

2. ELIGIBILITY

 

  2.1. Eligibility in General. In order to be eligible to become a Participant,
each employee of the Company whose position is Vice President(or equivalent
executive grade) or above (an “Executive”) must execute and return to the
Company by the later of 90 days after becoming an Executive, or 90 days after
delivery thereof to the Executive, non-competition, non-solicitation,
confidential information and intellectual property covenants (“Restrictive
Covenants”) which are acceptable to Exelon and are either substantially in the
form attached hereto and made a part hereof as Exhibit I (as may be modified
from time to time by Exelon in its sole discretion) or set forth in another
agreement between the Company and the Executive. Notwithstanding any provision
of the Plan to the contrary, eligibility for benefits under the Plan shall be
subject to the provisions of any agreement (including but not limited to a grant
instrument) between an Executive and the Company providing that that such
Executive would be ineligible for (or waives) all or a portion of the benefits
under the Plan or “change in control” benefits in the event of a termination of
employment, or under which the Executive had agreed, prior to the Applicable
Trigger Date, to terminate his or her employment. In addition, no Participant
shall be entitled to any material enhancement to the separation benefits
provided under the Plan without the written approval of the Chief Executive
Officer of Exelon and the consent of the Chairman of the Compensation Committee
of Exelon’s Board of Directors.

 

  2.2.

Eligibility Under Section 4. Subject to Section 2.1, each Executive shall be
eligible for the benefits provided under Section 4 hereof in the event such
Executive has a Termination of Employment; provided, however, that any Executive
whose Termination of Employment is covered under Section 5 hereof

 



--------------------------------------------------------------------------------

 

or a change in control agreement entered into between such Executive and the
Company (an “Individual Change in Control Agreement”) shall not be eligible for
benefits under Section 4, except as expressly provided in Section 5 or such
Individual Change in Control Agreement (which expressly refers to the benefits
under Section 4 of this Plan).

 

  2.3. Eligibility Under Section 5. Eligibility for the benefits provided under
Section 5 hereof due to a Termination of Employment during a Post-Change Period
or an Imminent Control Change Period shall be subject to Section 2.1, and shall
be limited to persons who are Executives immediately prior to the Applicable
Trigger Date and who are not subject to Individual Change in Control Agreements.

 

3. PARTICIPATION

 

Each eligible Executive shall become a participant in the Plan (“Participant”)
upon his or her execution of a separation agreement with the Company in such
form as the Company, in its sole discretion, shall require or permit (the
“Severance Agreement”). Each Executive shall also be required to execute, no
later than the date of the Participant’s Termination of Employment or, if later,
the date that is 45 days after the date the Executive is provided with a copy of
a Severance Agreement, a waiver and release of claims against the Company
(“Waiver and Release”) which is substantially in the form attached hereto and
made a part hereof as Exhibit II, as may from time to time be modified by the
Company in its sole discretion. The Company shall have no obligation to an
Executive under this Plan unless and until the Executive timely executes the
Restrictive Covenants, a Severance Agreement and a Waiver and Release.

 

4. BENEFITS

 

Subject to Section 6, a Participant described in Section 2.2 shall be entitled
to benefits pursuant to this Section 4 upon the Participant’s Termination of
Employment.

 

  4.1. Severance Pay.

 

  (a) In General. Each Participant other than a Participant described in Section
4.1(b) shall receive severance pay at a monthly rate equal to 1/12 of the sum of
(a) the Participant’s annual base salary in effect as of the date of Termination
of Employment, plus (b) the Severance Incentive. Payment shall be made in
regular payroll installments for the duration of the applicable Salary
Continuation Period, as indicated below, commencing no later than the second
paydate which occurs after the date of the Participant’s Termination of
Employment, but in no event earlier than the date which is eight days after the
date the Participant returns an executed Waiver and Release to the Plan
Administrator. Payment will be made in accordance with the Company’s normal
payroll practices, net of applicable taxes and other deductions.

 

Participant Level

--------------------------------------------------------------------------------

 

Salary Continuation Period

--------------------------------------------------------------------------------

Senior Executive Management

  24 months

Other Executives

  15 months

 

2



--------------------------------------------------------------------------------

  (b) Participants Becoming Executives On or After Effective Date and Employed
for Less Than Two Years. Each Participant who becomes an Executive on or after
the Effective Date and who has been employed by the Company for less than two
years as of the date of the Participant’s Termination Date shall receive
severance pay at a monthly rate equal to 1/12 of the Participant’s annual base
salary in effect as of the Termination Date. Payment shall be made in regular
payroll installments for the duration of the applicable Salary Continuation
Period, as indicated below, commencing no later than the second paydate which
occurs after the date of the Participant’s Termination Date, but in no event
earlier than the date which is eight days after the date the Participant returns
an executed Waiver and Release to the Plan Administrator. Payment will be made
in accordance with the Company’s normal payroll practices, net of applicable
taxes and other deductions.

 

Participant Level

--------------------------------------------------------------------------------

 

Salary Continuation Period

--------------------------------------------------------------------------------

Senior Executive Management

  18 months (12 months if employed < 1 year)

Other Executives

  12 months (6 months if employed < 1 year)

 

  4.2. Annual Incentive Awards. Each Participant shall receive a Target
Incentive which shall be prorated by multiplying the amount of such Target
Incentive by a fraction the numerator of which is the number of days elapsed
during such calendar year as of the Participant’s Termination Date and the
denominator of which is 365. Payment of Target Incentives under this Section 4.2
shall be made in a lump sum net of applicable taxes and other deductions no
earlier than the date which is eight days after the date the Participant returns
an executed Waiver and Release to the Plan Administrator.

 

  4.3.

Stock Options. No Participant shall be entitled to participate in any grants of
Stock Options (as defined in Section 5.1(b)) made after such Participant’s
notification of his or her Termination of Employment. Except as provided below,
any Stock Options previously granted to the Participant shall be exercisable
only to the extent such Stock Options are exercisable as of the date of such
Participant’s Termination Date and shall thereafter be exercised in accordance
with the provisions of the LTIP. Stock Options which remain unexercisable as of
the Participant’s Termination Date shall be forfeited. Notwithstanding the
preceding, if, as of the Participant’s Termination Date, such Participant has
attained at least age 50 and completed at least 10 years of service as defined
under the tax-qualified defined benefit plan maintained by Exelon in which the
Executive is a participant (the “Pension Plan”) (or who, pursuant to the terms
of an offer of employment or employment agreement or under any provision of the
Pension Plan or SERP, is credited with a number of additional years of age
and/or service that would enable such Participant to satisfy the above
eligibility requirements), then any Stock Options granted to such Participant
which have not

 

3



--------------------------------------------------------------------------------

 

become exercisable prior to the Participant’s Termination Date shall (i) become
fully vested, and (ii) remain exercisable until (1) the option expiration date
for any such Stock Options granted prior to January 1, 2002 or (2) the fifth
anniversary of the Termination Date or, if earlier, the option expiration date
for any such Stock Options granted on or after January 1, 2002.

 

  4.4. Other LTIP Awards. Awards of Performance Shares and/or Restricted Stock
(as defined in Sections 5.1(c) and 5.1(d), respectively) shall be payable to a
Participant solely to the extent provided under the terms of such Awards.

 

  4.5. Health Care Coverage. During the Salary Continuation Period, a
Participant (and his or her dependents) shall continue to participate in the
health care plans under which he or she was covered immediately prior to his or
her Termination of Employment, as such plans may be amended from time to time.
The Participant’s out of pocket costs (including premiums, deductibles and
co-payments) for such coverage shall be the same as that in effect from time to
time for active peer employees during such period. Coverage under this Paragraph
4.5 shall be provided for the duration of the Salary Continuation Period in lieu
of continuation coverage under Section 4980B of the Code and Section 601 to 609
of ERISA (“COBRA”) for the same period. At the end of the Salary Continuation
Period, COBRA continuation coverage may be elected for the remaining balance of
the statutory coverage period, if any; provided, however that a Participant who,
as of the last day of the Salary Continuation Period has attained at least age
50 and completed at least 10 years of service (or who has completed any lesser
age and service requirement then in effect under Exelon Corporation Severance
Benefit Plan as of the relevant time set forth in such plan) under the terms of
the Pension Plan (or who, pursuant to the terms of an offer of employment or
employment agreement or under any provision of the Pension Plan or SERP, is
credited with a number of additional years of age and/or service that would
enable such Participant to satisfy the above eligibility requirements) shall be
entitled to elect retiree health coverage under the Company’s health care plans
on the same terms and subject to the same conditions as active peer employees
who have completed 10 years of service after attaining age 45.

 

  4.6. SERP. During the Salary Continuation Period, a Participant shall accrue
service under the SERP solely for purposes of determining whether the
Participant is vested (i.e., 5 years of service) and, to the extent relevant
under the Pension Plan covering the Participant, the amount of the Participant’s
benefit, but not for purposes of determining eligibility for early retirement
benefits or any other purpose. In determining the amount of the Participant’s
vested benefit, if any, the severance payments made under Section 4.1 shall be
taken into account as if such payments were normal base salary and incentive
payments. Payment shall be made in accordance with the Participant’s
distribution election in effect under the SERP as of the Termination Date (or,
if no affirmative election is in effect as of such date, the default election as
of such date). In no event shall payment of the Participant’s vested SERP
benefit, if any, commence prior to the conclusion of the Salary Continuation
Period.

 

4



--------------------------------------------------------------------------------

  4.7. Life Insurance and Disability Coverage. Continued coverage under the
applicable life insurance and long term disability plans sponsored by the
Company (or equivalent other equivalent coverage or benefits) shall be extended
to each Participant through the last day of the Salary Continuation Period
applicable to such Participant on the same terms and subject to the same
conditions as are applicable to active peer employees (including, without
limitation, submission of proof by an Executive who seeks long term disability
benefits that such Executive would have satisfied the conditions for such
benefits had the Executive been an employee during the Salary Continuation
Period and terminated employment on or before the last day of such period).

 

  4.8. Deferred Compensation Plans. The Participant’s deferral elections in
effect as of the Termination Date under the applicable deferred compensation
plans sponsored by the Company with respect to base salary and annual incentive
awards shall be applied to the Participant’s severance pay under Section 4.1.
The Participant’s benefits under such plans shall be paid following the Salary
Continuation Period in accordance with the Participant’s distribution elections
in effect for such plans as of the Termination Date.

 

  4.9. Executive Perquisites. Executive perquisites shall terminate effective as
of the Participant’s Termination Date, and any Company-owned property shall be
required to be returned to the Company no later than such date; provided,
however, that each Participant who is an officer of the Company and who has
attained age 50 and completed 10 years of service pursuant to the terms of the
Pension Plan or SERP shall be entitled to financial counseling services in
accordance with the Company’s applicable policies or programs for a period of 24
months following the date of such Participant’s Termination of Employment.

 

  4.10. Outplacement Services. Each Participant shall be entitled to
outplacement services at the expense of the Company for such period (which shall
not be less than six months) and subject to such terms and conditions as the
Plan Administrator, in its sole discretion, determines are appropriate. No cash
shall be paid in lieu of such fees and costs.

 

5. CHANGE IN CONTROL BENEFITS

 

Subject to Section 6, a Participant described in Section 2.3 shall be entitled
to benefits pursuant to this Section 5 if such a Participant has a Termination
of Employment during a Post-Change Period or Imminent Control Change Period, and
such Participant shall not be eligible for benefits under Section 4 unless so
expressly provided in this Section 5.

 

  5.1. Termination During a Post-Change Period. If, during a Post-Change Period,
an eligible Executive has a Termination of Employment and becomes a Participant,
the Company’s sole obligations under Section 4 and Sections 5.1 and 5.2 shall be
as set forth in this Section 5.1 (subject to Sections 5.3, 5.5, 5.6 and 5.7).

 

  (a) Severance Payments. The Company shall pay or provide (or cause to be
provided) such Participant, according to the payment terms set forth in Section
5.3 below, the following:

 

  (i) Accrued Obligations. All Accrued Obligations;

 

5



--------------------------------------------------------------------------------

  (ii) Annual Incentive for Year of Termination. An amount equal to the Target
Incentive applicable to such Participant under the Incentive Plan for the
performance period in which the Termination Date occurs;

 

  (iii) Deferred Compensation and Non-Qualified Defined Contribution Plans. All
amounts previously deferred by, or accrued to the benefit of, such Participant
under the Exelon Corporation Deferred Compensation Plan, the Exelon Corporation
Deferred Stock Plan, any successor of either of them, or under any other
non-qualified defined contribution or deferred compensation plan of the
Company,)) whether vested or unvested, together with any accrued earnings
thereon, to the extent that such amounts and earnings have not been previously
paid by the Company and are not provided under the terms of any such
non-qualified plan;

 

  (iv) SERP Enhancement. An amount payable under the SERP equal to the positive
difference, if any, between

 

  (1) the lump sum value of such Participant’s benefit, if any, under the SERP,
calculated as if such Participant had

 

  (a) become fully vested in all Pension Plan and SERP benefits,

 

  (b) to the extent age is relevant under the Pension Plan covering the
Participant, attained as of the Termination Date an age that is two years
greater than such Participant’s actual age and that includes the number of years
of age credited to such Participant pursuant to any other agreement between the
Company and such Participant,

 

  (c) to the extent service is relevant under the Pension Plan covering the
Participant, accrued a number of years of service (for purposes of determining
the amount of such benefits, entitlement to - but not commencement of - early
retirement benefits, and all other purposes of the Pension Plan and SERP) that
is two years greater than the number of years of service actually accrued by
such Participant as of the Termination Date and that includes the number of
years of service credited to such Participant pursuant to any other agreement
between the Company and such Participant, and

 

6



--------------------------------------------------------------------------------

  (d) received the severance benefits specified in Sections 5.1(a)(ii) and
5.1(a)(vi) as covered compensation in regular installments during the Severance
Period, minus

 

  (2) the aggregate amounts paid or payable to such Participant under the SERP;

 

  (v) Unvested Benefits Under Pension Plan. An amount equal to the actuarial
equivalent present value of any unvested portion of such Participant’s accrued
benefit or cash balance account (as applicable) under the Pension Plan as of the
Termination Date and forfeited by such Participant by reason of the Termination
of Employment; and

 

  (vi) Multiple of Salary and Severance Incentive. An amount equal to two (2)
times the sum of (x) Base Salary plus (y) the Severance Incentive, net of
applicable taxes and other deductions.

 

  (b) Stock Options. Each of such Participant’s stock options granted under the
LTIP (“Stock Options”) shall (i) become fully vested, and (ii) remain
exercisable until (1) the option expiration date for any such Stock Options
granted prior to January 1, 2002 or (2) the fifth anniversary of the Termination
Date or, if earlier, the option expiration date for any such Stock Options
granted on or after January 1, 2002.

 

  (c) LTIP Vesting. On the Termination Date, all of the performance shares
granted to such Participant under the Exelon Performance Share Program under the
LTIP (“Performance Shares”) to the extent earned by and awarded to such
Participant (i.e. as to which the applicable performance cycle has elapsed) as
of the Termination Date, shall become fully vested at the actual level earned
and awarded, and, to the extent not yet earned by and awarded to such
Participant (i.e. as to which the current performance cycle has not elapsed) as
of the Termination Date, shall become fully vested at the LTIP Target Level.

 

  (d) Other Restricted Stock. All forfeiture conditions that as of the
Termination Date are applicable to any deferred stock unit, restricted stock or
restricted share units awarded to such Participant by Exelon other than under
the Exelon Performance Share Program under the LTIP (“Restricted Stock”) shall
(except as expressly provided to the contrary in the applicable awards) lapse
immediately and all such awards will become fully vested, and within ten
business days after the Termination Date, Exelon shall deliver or cause to be
delivered to such Participant all of such shares theretofore held by or on
behalf of Exelon.

 

  (e)

Continuation of Welfare Benefits. During the Severance Period, the Company shall
continue to provide to the Executive and the Executive’s dependents under its
welfare plans, including medical, prescription, dental,

 

7



--------------------------------------------------------------------------------

 

disability, employee life, group life and accidental death benefits but
excluding any severance pay (“Welfare Plans”) that covered the Participant or
such Participant’s dependents prior to such Participant’s Termination of
Employment, to the same extent as if such Participant had remained employed
during the Severance Period. Such provision of welfare benefits shall be subject
to the following:

 

  (i) In determining benefits applicable under such Welfare Plans, such
Participant’s annual compensation attributable to base salary and incentives for
any plan year or calendar year, as applicable, shall be deemed to be not less
than such Participant’s Base Salary and annual incentive for the year in which
the Termination Date occurs.

 

  (ii) The cost of such welfare benefits to such Participant and dependents
under this Section 5.1(e) shall not exceed the cost of such benefits to peer
executives who are actively employed during the Severance Period .

 

  (iii) Such Participant’s rights under this Section 5.1(e) shall be in addition
to and not in lieu of any post-termination continuation coverage or conversion
rights such Participant may have pursuant to applicable law, including, without
limitation, continuation coverage required by COBRA.

 

  (iv) If such Participant has, as of the last day of the Severance Period,
attained age 50 and completed at least 10 years of service with the Company,
such Participant shall be entitled to the retiree benefits provided under any
Welfare Plan of the Company; provided, however, that for purposes hereof, any
years of age and/or credited service granted to such Participant in any other
plan or agreement between such Participant and the Company shall be taken into
account. For purposes of determining eligibility for (but not the time of
commencement of) such retiree benefits, such Participant shall also be
considered (1) to have remained employed until the last day of the Severance
Period and to have retired on the last day of such period, and (2) to have
attained at least the age such Participant would have attained on the last day
of the Severance Period.

 

Notwithstanding the foregoing, if such Participant obtains a specific type of
coverage under welfare plan(s) sponsored by another employer of such Participant
(e.g. medical, prescription, vision, dental, disability, individual life
insurance benefits, group life insurance benefits, but excluding for the
purposes of this sentence retiree benefits if such Participant is so eligible),
then the Company shall not be obligated to provide any such specific type of
coverage. The Participant shall promptly notify the Plan Administrator of any
such coverage.

 

8



--------------------------------------------------------------------------------

  (f) Outplacement. To the extent actually incurred by such Participant, the
Company shall pay or cause to be paid on behalf of such Participant, as
incurred, all reasonable fees and costs charged by a nationally recognized
outplacement firm selected by such Participant for outplacement services
provided for up to 12 months after the Termination Date. No cash shall be paid
in lieu of such fees and costs.

 

  (g) Indemnification. Such Participant shall be indemnified and held harmless
by the Company to the greatest extent permitted under applicable law and the
Company’s by-laws if such Participant was, is, or is threatened to be, made a
party to any pending, completed or threatened action, suit, arbitration,
alternate dispute resolution mechanism, investigation, administrative hearing or
any other proceeding brought by a third party (and not by or on behalf of the
Company or its shareholders) whether civil, criminal, administrative or
investigative, and whether formal or informal, by reason of the fact that such
Participant is or was, or had agreed to become, a director, officer, employee,
agent, or fiduciary of the Company any other entity which such Participant is or
was serving at the request of the Company (“Proceeding”), against all expenses
(including all reasonable attorneys’ fees) and all claims, damages, liabilities
and losses incurred or suffered by such Participant or to which such Participant
may become subject for any reason; provided, that the Company shall have the
right to direct all related litigation, approve any settlement and shall not be
required to indemnify the Participant in connection with any proceeding
initiated by the Participant, including a counterclaim or crossclaim, unless
such proceeding was authorized by the Company.

 

  (h) Directors’ and Officers’ Liability Insurance. For a period of six years
after the Termination Date, the Company shall provide such Participant with
coverage under a directors’ and officers’ liability insurance policy in an
amount no less than, and on terms no less favorable than, those provided to peer
executives of the Company on the Applicable Trigger Date.

 

  5.2. Termination During an Imminent Control Change Period. If, during an
Imminent Control Change Period, a Participant has a Termination of Employment,
then such Participant shall receive benefits at the time and in the manner
provided in Section 4 and the Company’s sole obligations to such Participant
under Sections 5.1 and 5.2 shall be as set forth in this Section 5.2 (and
subject to Sections 5.3, 5.5, 5.6 and 5.7). The Company’s obligations to such
Participant under this Section 5.2 shall in all events be reduced by any amounts
or benefits paid or provided pursuant to Section 4.

 

  (a)

Cash Severance Payments. If the Imminent Control Change Period culminates in a
Change Date, the Company shall pay (or cause to be paid) to such Participant, a
lump-sum cash amount, within thirty business days after the later of the
Termination Date or the Change Date, equal to the sum of all amounts described
in Section 5.1(a)(i) through (v). The amount

 

9



--------------------------------------------------------------------------------

 

described in Section 5.1(a)(vi) shall be paid to such Participant as described
in Section 5.3, provided that amounts that would have been paid prior to the
Change Date shall be paid in a lump sum (without interest) within 30 business
days after the Change Date.

 

  (b) Vested Stock Options. Such Participant’s Stock Options, to the extent
vested on the Termination Date,

 

  (i) will not expire (unless such Stock Options would have expired had such
Participant remained an employee of the Company) during the Imminent Control
Change Period; and

 

  (ii) will continue to be exercisable after the Termination Date to the extent
provided in the applicable grant agreement or the LTIP, and thereafter such
Stock Options shall not be exercisable during the Imminent Control Change
Period.

 

If the Imminent Control Change Period lapses without a Change Date, then such
Participant’s Stock Options, to the extent vested on the Termination Date, may
be exercised, in whole or in part, during the 30-day period following the lapse
of the Imminent Control Change Period, or, if longer, the period during which
such Participant’s vested Stock Options could otherwise be exercised under the
terms of the applicable grant agreement or the LTIP (but in no case shall any
Stock Options remain exercisable after the date on which such Stock Options
would have expired if such Participant had remained an employee of the Company).

 

If the Imminent Control Change Period culminates in a Change Date, then
effective upon the Change Date, such Participant’s Stock Options, to the extent
vested on the Termination Date, may be exercised in whole or in part by such
Participant at any time until (1) the option expiration date for such Stock
Options granted prior to January 1, 2002 or (2) the earlier of the fifth
anniversary of the Change Date or the option expiration date for such Stock
Options granted on or after January 1, 2002.

 

  (c) Unvested Stock Options. Such Participant’s Stock Options that are not
vested on the Termination Date:

 

  (i) will not expire (unless such Stock Options would have expired had such
Participant remained an employee of the Company) during the Imminent Control
Change Period; and

 

  (ii) will not continue to vest and will not be exercisable during the Imminent
Control Change Period.

 

If the Imminent Control Change lapses without a Change Date, such unvested Stock
Options will thereupon expire.

 

10



--------------------------------------------------------------------------------

If the Imminent Control Change culminates in a Change Date, then immediately
prior to the Change Date, such unvested Stock Options shall become fully vested,
and may thereupon be exercised in whole or in part by such Participant at any
time until (1) the option expiration date for such Stock Options granted prior
to January 1, 2002 or (2) the earlier of the fifth anniversary of the Change
Date, or the option expiration date for such Stock Options granted on or after
January 1, 2002.

 

  (d) Performance Shares. Such Participant’s Performance Shares granted under
the Exelon Performance Share Program under the LTIP will not be forfeited during
the Imminent Control Change Period, and will not continue to vest during the
Imminent Control Change Period. If the Imminent Control Change lapses without a
Change Date, such Performance Shares shall be governed according to the terms of
Section 4. If the Imminent Control Change Period culminates in a Change Date:

 

  (i) All Performance Shares granted to such Participant under the Exelon
Performance Share Program under the LTIP, which, as of the Termination Date,
have been earned by and awarded to such Participant, shall become fully vested
at the actual earned level on the Change Date, and

 

  (ii) All of the Performance Shares granted to such Participant under the
Exelon Performance Share Program under the LTIP which, as of the Termination
Date, have not been earned by and awarded to such Participant shall become fully
vested on the Change Date at the LTIP Target Level.

 

  (e) Restricted Stock. Such Participant’s unvested Restricted Stock will:

 

  (i) not be forfeited during the Imminent Control Change Period; and

 

  (ii) not continue to vest during the Imminent Control Change Period.

 

If the Imminent Control Change Period lapses without a Change Date, such
unvested Restricted Stock shall thereupon be forfeited.

 

If the Imminent Control Change Period culminates in a Change Date, then
immediately prior to the Change Date, such Participant’s Restricted Stock shall
(except as expressly provided to the contrary in the award) become fully vested,
and within ten business days after the Change Date, the Company shall deliver to
such Participant all of such shares theretofore held by or on behalf of the
Company, which will be subject to the same terms which other stockholders of the
Company receive in the transaction.

 

  (f)

Continuation of Welfare Benefits. The Company shall continue to provide (or
cause to be provided) to such Participant and such Participant’s dependents
welfare benefits (other than any severance pay that may be

 

11



--------------------------------------------------------------------------------

 

considered a welfare benefit) that covered the Participant or such Participant’s
dependents prior to such Participant’s Termination of Employment, during the
Imminent Control Change Period, to the same extent as if such Participant had
remained employed during such period, subject to the following:

 

  (i) in determining benefits applicable under such Welfare Plans, such
Participant’s annual compensation attributable to base salary and incentives for
any plan year or calendar year, as applicable, shall be deemed to be not less
than such Participant’s Base Salary and annual incentive for the year in which
the Termination Date occurs;

 

  (ii) the cost of such welfare benefits to such Participant and dependents
under this Section 5.2(f) shall not exceed the cost of such benefits to peer
executives who are actively employed by the Company during the Imminent Control
Change Period; and

 

  (iii) such Participant’s rights under this Section 5.2(f) shall be in addition
to and not in lieu of any post-termination continuation coverage or conversion
rights such Participant may have pursuant to applicable law, including, without
limitation, continuation coverage required by COBRA.

 

If the Imminent Control Change Period lapses without a Change Date, welfare
benefit plan coverage under this Section 5.2(f) shall thereupon cease, subject
to such Participant’s rights, if any, to continued coverage under a Welfare
Plan, Section 4, or applicable law. If the Imminent Control Change Period
culminates in a Change Date, then for the remainder of the Severance Period, the
Company shall continue to provide such Participant and such Participant’s
dependents welfare benefits as described in, and subject to the limitations of
Section 5.1(e).

 

Notwithstanding the foregoing, if such Participant obtains a specific type of
coverage under welfare plan(s) sponsored by another employer of such Participant
(e.g. medical, prescription, vision, dental, disability, individual life
insurance benefits, group life insurance benefits, but excluding for the
purposes of this sentence retiree benefits if such Participant is so eligible),
then the Company shall not be obligated to provide any such specific type of
coverage. The Participant shall immediately notify the Plan Administrator of any
such coverage.

 

  (g) Indemnification. Such Participant shall be indemnified and held harmless
by the Company to the same extent as provided in Section 5.1(g), but only during
the Imminent Control Change Period (or greater period provided under the
Company’s by-laws) if the Imminent Control Change Period lapses without a Change
Date.

 

12



--------------------------------------------------------------------------------

  (h) Termination During an Imminent Control Change Period: Directors’ and
Officers’ Liability Insurance. The Company shall provide the same level of
directors’ and officers’ liability insurance for such Participant as provided in
Section 5.1(h), but only during the Imminent Control Change Period (or greater
period provided under the Company’s by-laws) if the Imminent Control Change
Period lapses without a Change Date.

 

  5.3. Timing of Severance Payments. Unless otherwise specified herein, the
amounts described in Sections 5.1(a)(i), (ii), and, subject to any applicable
payment deferral election in effect as of the Termination Date with respect to
such Participant under the applicable deferred compensation plan, (iii), shall
be paid within 30 business days of the Termination Date (or eight days after the
date on which the Participant executes and returns a Waiver and Release, if
later). The amounts described in Sections 5.1(a)(iv) and (v) shall be paid
following the Severance Period in accordance with the Participant’s distribution
election in effect under the SERP as of the Termination Date (or, if no
affirmative election is in effect as of such date, the default election as of
such date). The severance payments described in Section 5.1(a)(vi) shall be paid
beginning no later than the second paydate which occurs after the Termination
Date (or eight days after the date on which the Participant executes and returns
a Waiver and Release, if later), in periodic payments to a Participant according
to the Company’s normal payroll practices at a monthly rate equal to 1/12 of the
sum of (i) such Participant’s Base Salary in effect as of the Termination Date
plus (ii) the Severance Incentive.

 

  5.4. Other Terminations of Employment by the Company or a Participant.

 

  (a) Obligations. If, during a Post-Change Period or an Imminent Control Change
Period, (i) the Company terminates an eligible Executive’s employment for Cause
(or causes a Participant to be terminated for Cause) (“Cause Termination”) or
disability (as determined by the Plan Administrator in good faith), (ii) an
Executive elects to retire or otherwise terminate employment other than for Good
Reason, disability or death, or (iii) an eligible Executive’s employment
terminates on account of death, the Company shall have no obligations to such
Executive under Section 5. The remaining applicable provisions of this Plan
(including the Restrictive Covenants) shall continue to apply.

 

  (b)

Procedural Requirements. The Company shall strictly observe or cause to be
strictly observed each of the following procedures in connection with any Cause
Termination during a Post-Change Period or an Imminent Control Change Period: an
eligible Executive’s termination of employment shall not be deemed to be for
Cause under this Section 5.4 unless and until there shall have been delivered to
such Executive a written notice of the determination of the Chief Executive
Officer of the Executive’s employer (“CEO”) (after reasonable written notice of
such consideration by the CEO of acts or omissions alleged to constitute Cause
is provided to such Executive and such Executive is given an opportunity to
present a written response to the CEO regarding such allegations),

 

13



--------------------------------------------------------------------------------

 

finding that, in his or her good faith opinion, such Executive’s acts, or
failure to act, constitutes Cause and specifying the particulars thereof in
detail.

 

  5.5. Sole and Exclusive Obligations. The obligations of the Company under this
Plan with respect to any Termination of Employment occurring during a
Post-Change Period or Imminent Control Change Period shall supersede any
severance obligations of the Company in any other plan of the Company or
agreement between such Participant and the Company, including, without
limitation, Section 4, any offer of employment or employment contract of the
Company which provides for severance benefits, except as explicitly provided in
Section 5.2 or to the extent such Participant is ineligible for such benefits or
such benefits are waived pursuant to Section 2.1.

 

  5.6. Payment Capped. If at any time or from time to time, it shall be
determined by the Company’s independent auditors that any payment or other
benefit to a Participant pursuant to Section 5 of this Plan or otherwise
(“Potential Parachute Payment”) is or will become subject to the excise tax
imposed by Section 4999 of the Code or any similar tax payable under any United
States federal, state, local, foreign or other law (“Excise Taxes”), then the
Potential Parachute Payments payable to such Participant shall be reduced to the
largest amount which would both (a) not cause any Excise Tax to be payable by
such Participant and (b) not cause any Potential Parachute Payments to become
nondeductible by the Company by reason of Section 280G of the Code (or any
successor provision).

 

6. TERMINATION OF PARTICIPATION; CESSATION OF BENEFITS

 

A Participant’s benefits under Section 4 of the Plan shall terminate on the last
day of the Participant’s Salary Continuation Period; provided that a
Participant’s right to benefits shall terminate immediately on such date as the
Company discovers that the Participant has breached any of the Restrictive
Covenants or the Waiver and Release, or if at any time the Company determines
that in the course of his employment the Executive engaged in conduct described
in Section 7.9(b), (c) or (d), in which case the Company may require the
repayment of amounts paid pursuant to Section 4.1 prior to such breach or other
conduct, and shall discontinue the payment of any additional amounts under
Section 4 of the Plan.

 

A Participant’s benefits under Section 5 of the Plan shall terminate on the
later of the last day of the Participant’s Severance Period or the date all
benefits to which the Participant is entitled to have been paid from the Plan;
provided that a Participant’s right to benefits shall terminate immediately on
the date the Company discovers that the Participant has breached any of the
Restrictive Covenants or the Waiver and Release, or if at any time the Company
determines, in accordance with the procedural requirements set forth in Section
5.4(b) that in the course of his employment the Executive engaged in conduct
described in Section 7.9(b), (c) or (d), in which case the Company may require
the repayment of amounts paid pursuant to Section 5 prior to such breach or
other conduct, and shall discontinue the payment of any additional amounts under
Section 5 of the Plan.

 

14



--------------------------------------------------------------------------------

7. DEFINITIONS

 

In addition to terms previously defined, when used in the Plan, the following
capitalized terms shall have the following meanings unless the context clearly
indicates otherwise:

 

  7.1. “Accrued Annual Incentive” means the amount of any annual incentive
earned but not yet paid with respect to the Company’s latest fiscal year ended
prior to the Termination Date.

 

  7.2. “Accrued Base Salary” means the amount of a Participant’s Base Salary
that is accrued but not yet paid as of the Termination Date.

 

  7.3. “Accrued LTIP Award” means the amount of any LTIP award earned and
vested, but either deferred or not yet paid as of the Termination Date.

 

  7.4. “Accrued Obligations” means, as of any date, the sum of a Participant’s
Accrued Base Salary, Accrued Annual Incentive, Accrued LTIP Award, and any
accrued but unpaid paid time off.

 

  7.5. “Applicable Trigger Date” means

 

  (a) the Change Date, with respect to a Post-Change Period; or

 

  (b) the date of an Imminent Control Change, with respect to the Imminent
Control Change Period.

 

  7.6. “Base Salary” for purposes of Section 5, means not less than 12 times the
highest monthly base salary paid or payable to a Participant by the Company in
respect of the 12-month period immediately before the Applicable Trigger Date.

 

  7.7. “Beneficial Owner” means such term as defined in Rule 13d-3 of the SEC
under the Exchange Act.

 

  7.8. “Board” means the Board of Directors of Exelon or, from and after the
effective date of a Corporate Transaction (as defined in the definition of
Change in Control), the Board of Directors of the corporation resulting from a
Corporate Transaction or, if securities representing at least 50% of the
aggregate voting power of such resulting corporation are directly or indirectly
owned by another corporation, such other corporation.

 

  7.9. “Cause” means, with respect to any Executive:

 

  (a) the refusal to perform or habitual neglect in the performance of the
Executive’s duties or responsibilities, or of specific directives of the officer
or other executive of Exelon or any of its affiliates to whom the Executive
reports which are not materially inconsistent with the scope and nature of the
Executive’s employment duties and responsibilities;

 

  (b)

an Executive’s willful or reckless commission of act(s) or omission(s) which
have resulted in or are likely to result in, a material loss to, or

 

15



--------------------------------------------------------------------------------

 

material damage to the reputation of, Exelon or any of its affiliates, or that
compromise the safety of any employee or other person;

 

  (c) the Executive’s commission of a felony or any crime involving dishonesty
or moral turpitude;

 

  (d) an Executive’s material violation of Exelon’s or any of its affiliate’s
Code of Business Conduct (including the corporate policies referenced therein)
which would constitute grounds for immediate termination of employment, or of
any statutory or common law duty of loyalty to Exelon or any of its affiliates;
or

 

  (e) any breach by the Executive of any one or more of the Restrictive
Covenants.

 

  7.10. “Change Date” means each date on which a Change in Control occurs after
the Effective Date.

 

  7.11. “Change in Control” means:

 

  (a) any SEC Person becomes the Beneficial Owner of 20% or more of the then
outstanding common stock of Exelon or of Voting Securities representing 20% or
more of the combined voting power of all the then outstanding Voting Securities
of Exelon (such an SEC Person, a “20% Owner”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change in Control: (1) any acquisition directly from Exelon (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from Exelon), (2) any acquisition by Exelon, (3) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by Exelon or any corporation controlled by Exelon (a “Company Plan”),
or (4) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this definition;
provided further, that for purposes of clause (2), if any 20% Owner of Exelon
other than Exelon or any Company Plan becomes a 20% Owner by reason of an
acquisition by Exelon, and such 20% Owner of Exelon shall, after such
acquisition by Exelon, become the beneficial owner of any additional outstanding
common shares of Exelon or any additional outstanding Voting Securities of
Exelon (other than pursuant to any dividend reinvestment plan or arrangement
maintained by Exelon) and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control; or

 

  (b)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Incumbent
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Exelon’s
shareholders, was approved by a vote of at least a

 

16



--------------------------------------------------------------------------------

 

majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (as such
terms are used in Rule 14a-11 promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

  (c) Consummation of a reorganization, merger or consolidation (“Merger”), or
the sale or other disposition of more than 50% of the operating assets of Exelon
(determined on a consolidated basis), other than in connection with a
sale-leaseback or other arrangement resulting in the continued utilization of
such assets (or the operating products of such assets) by Exelon (such
reorganization, merger, consolidation, sale or other disposition, a “Corporate
Transaction”); excluding, however, a Corporate Transaction pursuant to which:

 

  (i) all or substantially all of the individuals and entities who are the
Beneficial Owners, respectively, of the outstanding common stock of Exelon and
outstanding Voting Securities of Exelon immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than 60% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which, as a result of such transaction, owns Exelon or all or
substantially all of the assets of Exelon either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction of the outstanding common stock
of Company and outstanding Voting Securities of Exelon, as the case may be;

 

  (ii) no SEC Person (other than the corporation resulting from such Corporate
Transaction, and any Person which beneficially owned, immediately prior to such
corporate Transaction, directly or indirectly, 20% or more of the outstanding
common stock of Exelon or the outstanding Voting Securities of Exelon, as the
case may be) becomes a 20% Owner, directly or indirectly, of the
then-outstanding common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the outstanding voting securities of
such corporation; and

 

  (iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

17



--------------------------------------------------------------------------------

  (d) Approval by Exelon’s shareholders of a plan of complete liquidation or
dissolution of Exelon, other than a plan of liquidation or dissolution which
results in the acquisition of all or substantially all of the assets of Exelon
by an affiliated company.

 

Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to a Participant if, in advance of such
event, such Participant agrees in writing that such event shall not constitute a
Change in Control.

 

  7.12. “Code” means the Internal Revenue Code of 1986, as amended

 

  7.13. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

  7.14. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  7.15. “Good Reason” means

 

  (a) for purposes of Section 4 hereof,

 

  (i) a material reduction of an Executive’s salary, incentive compensation
opportunity or aggregate benefits unless such reduction is part of a policy,
program or arrangement applicable to peer executives of the Company or of the
business unit that employs the Executive; or

 

  (ii) with respect to an Executive whose title with respect to a Company is
Senior Vice President or above, a material adverse reduction in the Executive’s
position or duties that is not applicable to peer executives of the Company or
of the business unit that employs the Executive, but excluding any change (A)
resulting from a reorganization or realignment of all or a significant portion
of the business, operations or senior management of the Company or of the
business unit that employs the Executive or (B) that generally places the
Executive in substantially the same level of responsibility. Notwithstanding the
foregoing, no change in the position or level of officer to whom an Executive
reports shall constitute grounds for Good Reason.

 

  (b) for purposes of Section 5 hereof, the occurrence of any one or more of the
following actions or omissions that occurs during a Post-Change Period or an
Imminent Control Change Period:

 

  (i) a material reduction of an Executive’s salary, incentive compensation
opportunity or aggregate benefits unless such reduction is part of a policy,
program or arrangement applicable to peer executives (including peer executives
of any successor to Exelon);

 

18



--------------------------------------------------------------------------------

  (ii) a material adverse reduction in the Executive’s position, duties or
responsibilities (excluding a change in the position or level of officer to whom
the Executive reports), unless such reduction is part of a policy, program or
arrangement applicable to peer executives (including peer executives of any
successor to Exelon);

 

  (iii) the failure of any successor to Exelon to assume this Plan;

 

  (iv) a relocation by more than 50 miles of (A) the Executive’s primary
workplace, or (B) the principal offices of Exelon or its successor (if such
offices are such Executive’s workplace), in each case without the Executive’s
consent; provided, however, in both cases of (A) and (B) of this subsection
(b)(iv), such new location is farther from the Executive’s residence than the
prior location; or

 

  (v) a material breach of this Plan by Exelon or its successor.

 

  (c) Application of “Good Reason” Definition During the Imminent Control Change
Period. During the Imminent Control Change Period, “Good Reason” shall not
include the events or conditions described in subsection (b)(i), (b)(ii) or
(b)(iv) above unless the Imminent Control Change Period culminates in a Change
Date.

 

  (d) Limitations on Good Reason. Notwithstanding the foregoing provisions of
this Section, no act or omission shall constitute a material breach of this Plan
by Exelon, nor grounds for “Good Reason”:

 

  (i) unless the Executive gives the Company a Notice of Termination at least 30
days prior to the Executive’s Termination Date, and the Company fails to cure
such act or omission within the 30-day period;

 

  (ii) if the Executive first acquired knowledge of such act or omission more
than 180 days before such Participant gives the Company such Notice or
Termination; or

 

  (iii) if the Executive has consented in writing to such act or omission.

 

  7.16. “Imminent Control Change” means, as of any date on or after the
Effective Date and prior to the Change Date, the occurrence of any one or more
of the following:

 

  (a) Exelon enters into an agreement the consummation of which would constitute
a Change in Control;

 

  (b) Any SEC Person commences a “tender offer” (as such term is used in Section
14(d) of the Exchange Act) or exchange offer, which, if consummated, would
result in a Change in Control; or

 

19



--------------------------------------------------------------------------------

  (c) Any SEC Person files with the SEC a preliminary or definitive proxy
solicitation or election contest to elect or remove one or more members of the
Board, which, if consummated or effected, would result in a Change in Control;

 

provided, however, that an Imminent Control Change will lapse and cease to
qualify as an Imminent Control Change:

 

  (i) With respect to an Imminent Control Change described in clause (a) of this
definition, the date such agreement is terminated, cancelled or expires without
a Change Date occurring;

 

  (ii) With respect to an Imminent Control Change described in clause (b) of
this definition, the date such tender offer or exchange offer is withdrawn or
terminates without a Change Date occurring;

 

  (iii) With respect to an Imminent Control Change described in clause (c) of
this definition, (1) the date the validity of such proxy solicitation or
election contest expires under relevant state corporate law, or (2) the date
such proxy solicitation or election contest culminates in a shareholder vote, in
either case without a Change Date occurring; or

 

  (iv) The date a majority of the members of the Incumbent Board make a good
faith determination that any event or condition described in clause (a), (b), or
(c) of this definition no longer constitutes an Imminent Control Change,
provided that such determination may not be made prior to the first anniversary
of the occurrence of such event.

 

  7.17. “Imminent Control Change Period” means the period commencing on the date
of an Imminent Control Change, and ending on the first to occur thereafter of

 

  (a) a Change Date, provided

 

  (i) such date occurs no later than the first anniversary of the Termination
Date, and

 

  (ii) either the Imminent Control Change has not lapsed, or the Imminent
Control Change in effect upon such Change Date is the last Imminent Control
Change in a series of Imminent Control Changes unbroken by any period of time
between the lapse of an Imminent Control Change and the occurrence of a new
Imminent Control Change;

 

  (b) the date an Imminent Control Changes lapses without the prior or
concurrent occurrence of a new Imminent Control Change; or

 

  (c) the first anniversary of the Termination Date.

 

20



--------------------------------------------------------------------------------

  7.18. “Incentive Plan” means the Exelon Corporation Annual Incentive Award
Plan, or such other annual cash incentive award arrangement of the Company in
which the Executive is a participant in lieu of such program.

 

  7.19. “including” means including without limitation.

 

  7.20. “Incumbent Board” - see definition of Change in Control.

 

  7.21. “LTIP” means the Exelon Corporation Long-Term Incentive Plan, as amended
from time to time, or any successor thereto, and including any Stock Options or
Restricted Stock granted thereunder to replace stock options or restricted stock
initially granted under the Unicom Corporation Long-Term Incentive Plan.

 

  7.22. “LTIP Performance Period” means the one-year performance period
applicable to an LTIP award, as designated in accordance with the LTIP.

 

  7.23. “LTIP Target Level” means, in respect of any grant of Performance Shares
under the Exelon Performance Share Program under the LTIP, the number of
Performance Shares which a Participant would have been awarded (prior to the
Termination Date) for the LTIP Performance Period corresponding to such grant if
the business and personal performance goals related to such grant were achieved
at the 100% (target) level as of the end of the LTIP Performance Period.

 

  7.24. “Merger” - see definition of Change in Control.

 

  7.25. “Notice of Termination” means a written notice given by an Executive in
accordance with Sections 7.15(d)(i) and 13.9 which sets forth in reasonable
detail the specific facts and circumstances claimed to provide a basis for a
Termination of Employment for Good Reason.

 

  7.26. “Performance Shares” - see Section 5.1(c).

 

  7.27. “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

 

  7.28. “Plan Administrator” - See Section 9.

 

  7.29. “Post-Change Period” means the period commencing on a Change Date and
ending on the earlier of (a) the Termination Date or (b) the second anniversary
of such Change Date; provided that no duplicate benefits shall be paid with
respect to simultaneous or overlapping Post-Change Periods.

 

  7.30. “Restricted Stock” - see Section 5.1(d).

 

  7.31. “Salary Continuation Period” means the applicable period designated in
Section 4.1 during which severance is payable.

 

  7.32. “SEC” means the United States Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------

  7.33. “SEC Person” means any person (as such term is used in Rule 13d-5 of the
SEC under the Exchange Act) or group (as such term is defined in Sections
3(a)(9) and 13(d)(3) of the Exchange Act), other than (a) Exelon or any Person
that directly or indirectly controls, is controlled by, or is under common
control with, Exelon (an “Affiliate”). For purposes of this definition the term
“control” with respect to any Person means the power to direct or cause the
direction of management or policies of such Person, directly or indirectly,
whether through the ownership of Voting Securities, by contract or otherwise, or
(b) any employee benefit plan (or any related trust) of Exelon or any of its
Affiliates.

 

  7.34. “Section” means, unless the context otherwise requires, a section of
this Plan.

 

  7.35. “Senior Executive Management” means (a) an Executive whose title with
respect to Exelon is Senior Vice President or above, or (b) an Executive whose
title with respect to a Company other than Exelon is Senior Vice President or
above and who either held such a title or was a member of Exelon’s management
committee as of the Effective Date.

 

  7.36. “SERP” means the PECO Energy Company Supplemental Retirement Plan or the
Exelon Corporation Supplemental Executive Retirement Plan, whichever is
applicable to a Participant, or any successor to either or both.

 

  7.37. “Severance Incentive” means the Target Incentive for the performance
period in which the Termination Date occurs; provided, however, that for
purposes of Section 5, “Severance Incentive” shall mean the greater of (a) the
Target Incentive for the performance period in which the Termination Date
occurs, or (b) the average of the actual annual incentives paid (or payable, to
the extent not previously paid) to a Participant under the Incentive Plan for
each of the two calendar years preceding the calendar year in which the
Termination Date occurs.

 

  7.38. “Severance Period” means the period beginning on a Participant’s
Termination Date, provided such Participant’s Termination of Employment entitles
such Participant to benefits under Section 5.1 or 5.2, and ending on the second
anniversary thereof.

 

  7.39. “Stock Options” - see Section 5.1(b).

 

  7.40. “Target Incentive” as of a certain date means an amount equal to the
product of Base Salary determined as of such date multiplied by the percentage
of such Base Salary to which a Participant would have been entitled immediately
prior to such date under the Exelon Corporation Annual Incentive Award Plan for
the applicable performance period if the performance goals established pursuant
to such plan were achieved at the 100% (target) level as of the end of the
applicable performance period; provided, however, that any reduction in a
Participant’s Base Salary or annual incentive that would qualify as Good Reason
shall be disregarded for purposes of this definition.

 

22



--------------------------------------------------------------------------------

  7.41. “Taxes” means the incremental federal, state, local and foreign income,
employment, excise and other taxes payable by a Participant with respect to any
applicable item of income.

 

  7.42. “Termination Date” means the effective date of an eligible Executive’s
termination of employment with the Company for any or no reason, which shall be
the last day on which such Executive is employed by the Company; provided,
however, that if the Executive terminates his or her employment for Good Reason,
the Termination Date shall not be earlier than the thirtieth day following the
Company’s receipt of such Executive’s Notice of Termination, unless the Exelon
consents in writing to an earlier Termination Date.

 

  7.43. “Termination of Employment” means:

 

  (a) a termination of an eligible Executive’s employment by the Company for
reasons other than for Cause; or

 

  (b) a resignation by an eligible Executive for Good Reason.

 

The following shall not constitute a Termination of Employment for purposes of
the Plan: (i) a termination of employment for Cause, (ii) an Executive’s
resignation for any reason other than for Good Reason, (iii) the cessation of an
Executive’s employment with the Company or any Affiliate due to death or
disability (as determined by the Plan Administrator in good faith), or (iv) the
cessation of an Executive’s employment with the Company or any subsidiary
thereof as the result of the sale, spin-off or other divestiture of a plant,
division, business unit or subsidiary or a merger or other business combination
followed by employment or reemployment with the purchaser or successor in
interest to the Executive’s employer with regard to such plant, division,
business unit or subsidiary, or an offer of employment by such purchaser or
successor in interest on terms and conditions no less favorable in the aggregate
(as determined by the Plan Administrator) than the terms and conditions of the
Executive’s employment with the Company or its subsidiary immediately prior to
such transaction.

 

  7.44. “20% Owner” - see paragraph (a) of the definition of “Change in
Control.”

 

  7.45. “Voting Securities” means with respect to a corporation, securities of
such corporation that are entitled to vote generally in the election of
directors of such corporation.

 

8. FUNDING

 

The Plan is an unfunded employee welfare benefit plan maintained for the purpose
of providing severance benefits to a select group of management or highly
compensated employees. Nothing in the Plan shall be interpreted as requiring the
Company to set aside any of its assets for the purpose of funding its
obligations under the Plan. No person entitled to benefits under the Plan shall
have any right, title or claim in or to any specific assets of the Company, but
shall have the right only as a general creditor to receive benefits from the
Company on the terms and conditions provided in the Plan.

 

23



--------------------------------------------------------------------------------

9. ADMINISTRATION OF THE PLAN

 

The Plan shall be administered on a day-to-day basis by the Vice President,
Corporate Compensation of Exelon (the “Plan Administrator”). The Plan
Administrator has the sole and absolute power and authority to interpret and
apply the provisions of this Plan to a particular circumstance, make all factual
and legal determinations, construe uncertain or disputed terms and make
eligibility and benefit determinations in such manner and to such extent as the
Plan Administrator, in his or her sole discretion may determine. Benefits under
the Plan will be paid only if the Plan Administrator, in his or her discretion,
determines that an individual is entitled to them; provided, however, that any
dispute after the claims procedure under Section 10 has been exhausted regarding
whether an Executive’s termination of employment for purposes of Section 5 is
based on either Good Reason or Cause may, at the election of the Executive, be
submitted to binding arbitration pursuant to Section 11.

 

The Plan Administrator may promulgate any rules and regulations it deems
necessary to carry out the purposes of the Plan or to interpret the terms and
conditions of the Plan; provided, however, that no rule, regulation or
interpretation shall be contrary to the provisions of the Plan. The rules,
regulations and interpretations made by the Plan Administrator shall, where
appropriate, be applied on a consistent basis with respect to similarly situated
Executives, and shall be final and binding on any Executive or former Executive
and any successor in interest.

 

The Plan Administrator may delegate any administrative duties, including,
without limitation, duties with respect to the processing, review,
investigation, approval and payment of severance pay and provision of severance
benefits, to designated individuals or committees.

 

10. CLAIMS PROCEDURE

 

The Plan Administrator shall determine the status of an individual as an
Executive and the eligibility and rights of any Executive or former Executive as
a Participant to any severance pay or benefits hereunder. Any Executive or
former Executive who believes that he or she is entitled to receive severance
pay or benefits under the Plan, including severance pay or benefits other than
those initially determined by the Plan Administrator, may file a claim in
writing with the Plan Administrator. Within 90 days after the receipt of the
claim the Plan Administrator shall either allow or deny the claim in writing,
unless special circumstances require an extension of time for processing, in
which case a decision shall be rendered as soon as practicable, but not later
than 180 days after receipt of a request for review.

 

A claimant whose claim is denied (or his or her duly authorized representative)
may, within 60 days after receipt of the denial of his or her claim, request a
review upon written application to Exelon’s Chief Human Resources Officer or
other officer designated by Exelon and specified in the claim denial; review
(without charge) relevant documents; and submit written comments, documents,
records and other information relating to the claim.

 

The Chief Human Resources Officer or other designated officer shall notify the
claimant of his or her decision on review within 60 days after receipt of a
request for review unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of a request for review.

 

24



--------------------------------------------------------------------------------

Notice of the decision on review shall be in writing. The officer’s decision on
review shall be final and binding on any claimant or any successor in interest.

 

In reviewing a claim or an appeal of a claim denial, the Plan Administrator and
the Chief Human Resources Officer or other designated by Exelon shall have all
of the powers and authority granted to the Plan Administrator pursuant to
Section 9.

 

11. ARBITRATION

 

Any dispute, controversy or claim between the parties hereto concerning whether
an Executive’s termination of employment for purposes of Section 5 is based on
either Good Reason or Cause may, after the claims procedure under Section 10 has
been exhausted and at the election of the Executive, be settled by binding
arbitration in Chicago, Illinois, before an impartial arbitrator pursuant to the
rules and regulations of the American Arbitration Association (“AAA”) pertaining
to the arbitration of employee benefit plan disputes. The costs and fees of the
arbitrator shall be borne equally by the parties, regardless of the result of
the arbitration. No arbitration shall be commenced after the date when
institution of legal or equitable proceedings based upon such subject matter
would be barred by the applicable statutes of limitations. Notwithstanding
anything to the contrary contained in this Section or elsewhere in this Plan,
any party may seek relief in the form of specific performance, injunctive or
other equitable relief in order to enforce the decision of the arbitrator, and
the Company may seek injunctive relief to enforce the above-referenced statutes
of limitations.

 

12. AMENDMENT OR TERMINATION OF PLAN

 

Exelon’s Chief Human Resources Officer or another designated officer of the
Company may amend, modify or terminate the Plan at any time by written
instrument; provided, however, that no amendment, modification or termination
shall deprive any Participant of any payment or benefit that the Plan
Administrator previously has determined is payable under the Plan.
Notwithstanding the foregoing, no amendment or termination that materially
adversely affects any Participant’s benefits under Section 5 shall become
effective as to such Participant during: (a) the 24-month period following a
Change Date or (b) during an Imminent Control Change Period (unless such
Participant consents to such termination or amendment). Any purported Plan
termination or amendment in violation of this Section 12 shall be void and of no
effect.

 

13. MISCELLANEOUS

 

  13.1. Limitation on Rights. Participation in the Plan is limited to the
individuals described in Sections 2 and 3, and the benefits under the Plan shall
not be payable with respect to any voluntary or involuntary termination of
employment that is not a Termination of Employment.

 

  13.2. No Set-off by Company. This Section shall apply solely with respect to a
Termination of Employment during a Post-Change Period or an Imminent Control
Change Period that culminates in a Change Date. Except as provided in Section 6,
a Participant’s right to receive when due the payments and other benefits
provided for under Section 5 of this Plan is absolute, unconditional and subject
to no setoff, counterclaim or legal or equitable defense.

 

25



--------------------------------------------------------------------------------

  13.3. No Mitigation. A Participant shall not have any duty to mitigate the
amounts payable by the Company under this Plan by seeking new employment
following termination. Except as specifically otherwise provided in this Plan,
all amounts payable pursuant to this Plan shall be paid without reduction
regardless of any amounts of salary, compensation or other amounts which may be
paid or payable to the Executive as the result of the Executive’s employment by
another, unaffiliated employer.

 

  13.4. Headings. Headings of sections in this document are for convenience
only, and do not constitute any part of the Plan.

 

  13.5. Severability. If any one or more Sections, subsections or other portions
of this Plan are declared by any court or governmental authority to be unlawful
or invalid, such unlawfulness or invalidity shall not serve to invalidate any
Section, subsection or other portion not so declared to be unlawful or invalid.
Any Section, subsection or other portion so declared to be unlawful or invalid
shall be construed so as to effectuate the terms of such Section, subsection or
other portion to the fullest extent possible while remaining lawful and valid.
Notwithstanding the foregoing, in the event a determination is made that the
Restrictive Covenants are invalid or unenforceable in whole or in part, then the
Severance Agreement with respect to the Participant subject to such
determination shall be void and the Company shall have no obligation to provide
benefits under this Plan to such Participant.

 

  13.6. Governing Law. The Plan shall be construed and enforced in accordance
with ERISA.

 

  13.7. No Right to Continued Employment. Nothing in this Plan shall guarantee
the right of a Participant to continue in employment, and the Company retains
the right to terminate a Participant’s employment at any time for any reason or
for no reason.

 

  13.8. Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of Exelon Corporation and its successors and assigns and shall be
binding upon and inure to the benefit of a Participant and his or her legal
representatives, heirs and legatees.

 

No rights, obligations or liabilities of a Participant hereunder shall be
assignable without the prior written consent of Exelon Corporation. In the event
of the death of a Participant prior to receipt of severance pay or benefits to
which he or she is entitled hereunder (and, with respect to benefits under
Section 4 or Section 5, after he or she has signed the Waiver and Release), the
severance pay described in Sections 4.1, 5.1, or 5.2, as applicable, shall be
paid to his or her estate, and the Participant’s dependents who are covered
under any health care plans maintained by the Company shall be entitled to
continued rights under Section 4.5 or Section 5.1(e) or Section 5.2(f), as
applicable; provided that the estate or other successor of the Participant has
not revoked such Waiver and Release.

 

  13.9.

Notices. All notices and other communications under this Plan shall be in
writing and delivered by hand, by nationally-recognized delivery service that
promises

 

26



--------------------------------------------------------------------------------

 

overnight delivery, or by first-class registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to a Participant, to such Participant at his most recent home address on file
with the Company.

 

If to the Company: to the Plan Administrator.

 

or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective when actually received by
the addressee.

 

  13.10. Number and Gender. Wherever appropriate, the singular shall include the
plural, the plural shall include the singular, and the masculine shall include
the feminine.

 

  13.11. Tax Withholding. The Company may withhold from any amounts payable
under this Plan or otherwise payable to a Participant or beneficiary any Taxes
the Company determines to be appropriate under applicable law and may report all
such amounts payable to such authority in accordance with any applicable law or
regulation. In addition, the Company may adjust the timing of any payment under
this Plan consistent with the tax treatment of such payment.

 

EXHIBIT I

 

EXELON CORPORATION

RESTRICTIVE COVENANTS

 

This agreement and covenant (the “Agreement”), made as of the              day
of                     ,             , is made by and among Exelon Corporation,
incorporated under the laws of the Commonwealth of Pennsylvania (together with
successors thereto, “Exelon”),                     , a                     
corporation (together with successors thereto, the “Employer”), and
                                         (“you”).

 

WHEREAS, Exelon maintains the Exelon Corporation Senior Management Severance
Plan (the “Severance Plan”), effective as of July 1, 2003, and as thereafter
amended, modified and supplemented;

 

WHEREAS, you may be eligible to become a Participant (as defined in the
Severance Plan) in the Severance Plan as an employee of the Employer;

 

WHEREAS, in order to be a Participant in and be eligible for benefits under the
Severance Plan, you must execute this covenant and return it to the Company
within 90 days after the date you became an Executive, within the meaning of the
Severance Plan, or were provided this document;

 

27



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration for becoming eligible to participate in the
Severance Plan and your commencement of employment with the Employer, you
covenant the following:

 

Confidential Information.

 

  (a) Obligation to Keep Confidential Information Confidential. You acknowledge
that in the course of performing services for Exelon and its affiliates
(together, the “Company”), you may create (alone or with others), learn of, have
access to and receive Confidential Information. Confidential Information (as
defined below) shall not include: (i) information that is or becomes generally
known through no fault of yours; (ii) information received from a third party
outside of the Company that was disclosed without a breach of any
confidentiality obligation; or (iii) information approved for release by written
authorization of the Company. You recognize that all such Confidential
Information is the sole and exclusive property of the Company or of third
parties which the Company is obligated to keep confidential, that it is the
Company’s policy to keep all such Confidential Information confidential, and
that disclosure of Confidential Information would cause damage to the Company.
You agree that, except as required by your duties of employment with the Company
or any of its affiliates, and except in connection with enforcing your rights
under the Severance Plan or if compelled by a court or governmental agency, in
each case provided that prior written notice is given to Exelon, you will not,
without the written consent of Exelon, willfully disseminate or otherwise
disclose, directly or indirectly, any Confidential Information obtained during
your employment with the Company, and will take all necessary precautions to
prevent disclosure, to any unauthorized individual or entity inside or outside
the Company, and will not use the Confidential Information or permit its use for
your personal benefit or any other person or entity other than the Company.
These obligations shall continue during and after the termination of your
employment (whether or not after a Change in Control or Imminent Control Change,
as such terms are defined in the Severance Plan).

 

  (b) Definition of Confidential Information. “Confidential Information” shall
mean any information, ideas, processes, methods, designs, devices, inventions,
data, techniques, models and other information developed or used by the Company
and not generally known in the relevant trade or industry relating to the
Company’s products, services, businesses, operations, employees, customers or
suppliers, whether in tangible or intangible form, which gives the Company a
competitive advantage in the harnessing, production, transmission, distribution,
marketing or sale of energy or the transmission or distribution thereof through
wire or cable or similar medium or in the energy services industry and other
businesses in which the Company is engaged, or of third parties which the
Company is obligated to keep confidential, or which was learned, discovered,
developed, conceived, originated or prepared during or as a result of your
performance of any services on behalf of the Company and which falls within any
of the following general categories:

 

  (i) information relating to trade secrets of the Company or any customer or
supplier of the Company;

 

28



--------------------------------------------------------------------------------

  (ii) information relating to existing or contemplated products, services,
technology, designs, processes, formulae, algorithms, research or product
developments of the Company or any customer or supplier of the Company;

 

  (iii) information relating to business plans or strategies, sales or marketing
methods, methods of doing business, customer lists, customer usages and/or
requirements, supplier information of the Company or any customer or supplier of
the Company;

 

  (iv) information subject to protection under the Uniform Trade Secrets Act, as
adopted by the Commonwealth of Pennsylvania, or to any comparable protection
afforded by applicable law; or

 

  (v) any other confidential information which either the Company or any
customer or supplier of the Company may reasonably have the right to protect by
patent, copyright or by keeping it secret and confidential.

 

Non-Competition.

 

During the period beginning on the date of execution of this Agreement and
ending on the second anniversary of the Termination Date (as such term is
defined in the Severance Plan), whether or not after a Change in Control or
Imminent Control Change, you hereby agree that without the written consent of
Exelon you shall not at any time, directly or indirectly, in any capacity:

 

  (c) engage or participate in, become employed by, serve as a director of, or
render advisory or consulting or other services in connection with, any
Competitive Business (as defined below); provided, however, that after the
Termination Date this Section 2 shall not preclude you from being an employee
of, or consultant to, any business unit of a Competitive Business if (i) such
business unit does not qualify as a Competitive Business in its own right and
(ii) you do not have any direct or indirect involvement in, or responsibility
for, any operations of such Competitive Business that cause it to qualify as a
Competitive Business.

 

  (d)

make or retain any financial investment, whether in the form of equity or debt,
or own any interest, in any Competitive Business. Nothing in this subsection
shall, however, restrict you from making an investment in any Competitive
Business if such investment does not (i) represent more than 1% of the aggregate
market value of the outstanding capital stock or debt (as applicable) of such
Competitive Business, (ii) give you any right or ability, directly or
indirectly, to control or influence the policy decisions or management of such
Competitive Business, and (iii) create a conflict of

 

29



--------------------------------------------------------------------------------

 

interest between your employment duties and your interest in such investment.

 

  (e) Definition of Competitive Business. “Competitive Business” means, as of
any date, any utility business and any individual or entity (and any branch,
office, or operation thereof) which engages in, or proposes to engage in (with
your assistance) (i) the harnessing, production, transmission, distribution,
marketing or sale of energy or the transmission or distribution thereof through
wire or cable or similar medium, (ii) any other business engaged in by the
Company prior to your Termination Date which represents for any calendar year or
is projected by the Company (as reflected in a business plan adopted by any
Company before your Termination Date) to yield during any year during the first
three-fiscal year period commencing on or after your Termination Date, more than
5% of the gross revenue of any individual Company, and, in either case, which is
located (x) anywhere in the United States, or (y) anywhere outside of the United
States where Company is then engaged in, or proposes as of the Termination Date
to engage in, to your knowledge, any of such activities.

 

Non-Solicitation.

 

During the period beginning on the date of execution of this Agreement and
ending on the second anniversary of any Termination Date, whether or not after a
Change in Control or Imminent Control Change, you shall not, directly or
indirectly:

 

  (a) other than in connection with the good-faith performance of your duties as
an officer of the Company cause or attempt to cause any employee or agent of the
Company to terminate his or her relationship with the Company;

 

  (b) employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser, of any employee or agent of the Company
(other than by the Company), or cause or attempt to cause any Person to do any
of the foregoing;

 

  (c) establish (or take preliminary steps to establish) a business with, or
cause or attempt to cause others to establish (or take preliminary steps to
establish) a business with, any employee or agent of the Company, if such
business is or will be a Competitive Business; or

 

  (d) interfere with the relationship of the Company with, or endeavor to entice
away from the Company, any Person who or which at any time during the period
commencing one year prior to the Termination Date was or is, to your knowledge,
a material customer or material supplier of, or maintained a material business
relationship with, the Company.

 

30



--------------------------------------------------------------------------------

Intellectual Property.

 

During the period of your employment with the Company, and thereafter upon the
Company’s request, whether or not after a Change in Control or Imminent Control
Change, you shall disclose immediately to the Company all ideas, inventions and
business plans that he makes, conceives, discovers or develops alone or with
others during the course of your employment with the Company or during the one
year period following your Termination Date, including any inventions,
modifications, discoveries, developments, improvements, computer programs,
processes, products or procedures (whether or not protectable upon application
by copyright, patent, trademark, trade secret or other proprietary rights)
(“Work Product”) that: (i) relate to the business of the Company or any customer
or supplier to the Company or any of the products or services being developed,
manufactured, sold or otherwise provided by the Company or that may be used in
relation therewith; or (ii) result from tasks assigned to you by the Company; or
(iii) result from the use of the premises or personal property (whether tangible
or intangible) owned, leased or contracted for by the Company. You agree that
any Work Product shall be the property of the Company and, if subject to
copyright, shall be considered a “work made for hire” within the meaning of the
Copyright Act of 1976, as amended (the “Act”). If and to the extent that any
such Work Product is not a “work made for hire” within the meaning of the Act,
you hereby assign to the Company all right, title and interest in and to the
Work Product, and all copies thereof, and the copyright, patent, trademark,
trade secret and all proprietary rights in the Work Product, without further
consideration, free from any claim, lien for balance due or rights of retention
thereto on your part.

 

  (a) The Company hereby notifies you that the preceding paragraph does not
apply to any inventions for which no equipment, supplies, facility, or trade
secret information of the Company was used and which was developed entirely on
your own time, unless: (i) the invention relates (a) to the Company’s business,
or (b) to the Company’s actual or demonstrably anticipated research or
development, or (ii) the invention results from any work performed by you for
the Company.

 

  (b) You agree that upon disclosure of Work Product to the Company, you will,
during your employment and at any time thereafter, at the request and cost of
the Company, execute all such documents and perform all such acts as the Company
or its duly authorized agents may reasonably require: (i) to apply for, obtain
and vest in the name of the Company alone (unless the Company otherwise directs)
letters patent, copyrights or other analogous protection in any country
throughout the world, and when so obtained or vested to renew and restore the
same; and (ii) to prosecute or defend any opposition proceedings in respect of
such applications and any opposition proceedings or petitions or applications
for revocation of such letters patent, copyright or other analogous protection,
or otherwise in respect of the Work Product.

 

  (c)

In the event that the Company is unable, after reasonable effort, to secure your
execution as provided in subsection (b) above, whether because of your physical
or mental incapacity or for any other reason whatsoever, you hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
your agent and attorney-in-fact, to act for and on your behalf to execute and
file any such application or applications

 

31



--------------------------------------------------------------------------------

 

and to do all other lawfully permitted acts to further the prosecution, issuance
and protection of letters patent, copyright and other intellectual property
protection with the same legal force and effect as if personally executed by
you.

 

Reasonableness of Restrictive Covenants.

 

  (a) You acknowledge that the covenants contained in Sections 2, 3, and 4 are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s legitimate interests
in its Confidential Information and in its relationships with its employees,
customers and suppliers.

 

  (b) The Company and you have all consulted with their respective legal counsel
and have been advised concerning the reasonableness and propriety of such
covenants. You acknowledge that your observance of the covenants contained in
Sections 2, 3, and 4 will not deprive you of the ability to earn a livelihood or
to support your dependents.

 

  (c) All of the provisions of this Restrictive Covenant shall survive any
termination of employment without regard to (i) the reasons for such termination
or (ii) the expiration of any participation in the Severance Plan.

 

  (d) The Company shall have no further obligation to pay or provide severance
or benefits under the Plan if you breach any covenant in this Restrictive
Covenant, and the Company may require you to repay any benefits previously
provided under the Plan.

 

Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same instrument.

 

Headings.

 

The Headings of this Agreement are not part of the provisions hereof and shall
not have any force or effect.

 

Applicable Law.

 

The provisions of this Agreement shall be interpreted and construed in
accordance with the Employee Retirement Income Security Act of 1974, as amended,
and to the extent federal law is not applicable, the laws of the State of
Illinois, without regard to its choice of law principles.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
specified below.

 

EXECUTIVE  

EXELON CORPORATION

  By:    

Title:

          (Employer, if different from Exelon)       By:    

Title:

   

 

33